          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION


DONNIE RAY STALLWORTH, JR.,

      Petitioner,

v.                                        Case No. 3:16cv642-LC/CAS

JULIE L. JONES, Secretary,
Department of Corrections,

     Respondent.
_____________________________/

                                   ORDER

      This cause comes on for consideration upon the Report and

Recommendation of the United States Magistrate Judge (ECF No. 18)

dated August 16, 2018, recommending that the petition for writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 be denied. The parties have

been furnished a copy of the Report and Recommendation and have been

afforded an opportunity to file objections. I have made a de novo

determination of the timely filed objections.

      Having considered the Report and Recommendation and the

objections thereto, I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is ORDERED as follows:
                                                                    Page 2 of 2


      1. The Report and Recommendation (ECF No. 18) is adopted and

incorporated by reference in this order.

      2. The petition for writ of habeas corpus filed by Petitioner Donnie

Ray Stallworth, Jr., (ECF No. 1), pursuant to 28 U.S.C. § 2254 is DENIED.

A certificate of appealability and leave to appeal in forma pauperis is also

DENIED.

      4. The Clerk shall enter judgment and close the file.

      DONE AND ORDERED this 13th day of November, 2018.



                             s/ L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:16cv642-LC/CAS
